Opinion issued January 14, 2014.




                                     In The

                              Court of Appeals
                                    For The


                          jfitat Huftrttf of ®exa*

                             NO. 01-13-00509-CV



       JOSE LUIS CARDENAS D/B/A J & S BODY SHOP, Appellant
                                       V.

           BETTY WILSON AND JEFFERY WILSON, Appellees


                   On Appeal from the 215th District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-25987



                                 OPINION


      In this dispute over a pick-up truck repair bill, Betty Wilson and Jeffery

Wilson moved in the trial court that it review auto-mechanic Jose Cardenas' notice

of intent to file a mechanic's lien and set the lien aside. See Tex. Gov't Code

Ann. § 51.903 (West 2013). The trial court found that Cardenas' lien was
"presumed fraudulent" as defined by statute, and it ordered the lien to be removed

and Cardenas to release the truck to the Wilsons. Cardenas appeals the trial court's

interlocutory orders, contending that it erred in removing his mechanic's lien and

in ordering the truck's release to the Wilsons. We reverse.

                                   Background

      According to the pleadings, in February 2013, Jeffery Wilson drove his truck

to a car repair shop after it was damaged in a car accident. The shop clerk

informed Wilson that a different shop should repair the truck's head lamp before

the shop could undertake the remainder of the repairs. Wilson then drove his truck

to Jose Cardenas' J&S Body Shop. Wilson alleges that he and Cardenas orally

agreed that Cardenas would repair the truck's head lamp, and nothing else, for

$300. Wilson alleges that Cardenas, in contravention of their agreement, found

some insurance claim documents in Wilson's truck and called Wilson's insurance

company to obtain an estimate to repair the truck. Cardenas performed $4,645.17

worth of repairs on Wilson's truck, the same amount as the insurance estimate.

Wilson refused to pay Cardenas. Cardenas notified Wilson of his intent to file a

mechanic's lien.    Cardenas attached an authorization form to the notice that

purports to authorize Cardenas to repair the truck in accordance with Wilson's

insurance estimate. Wilson alleges that Cardenas forged his signature on the

authorization form.     Cardenas, however, contends that Wilson signed the
authorization form and authorized him to repair his truck in accordance with the

insurance estimate.


      Jeffery Wilson and his mother Betty Wilson, the truck's co-owner, sued

Cardenas for breach of contract, among other claims, and moved that the trial court

review Cardenas' notice of intent to file a mechanic's lien and the attached

authorization form under section 51.903 of the Texas Government Code. See id.

After a hearing, the trial court found that Cardenas' mechanic's lien was presumed

fraudulent under the statute's definition because it was not created by Wilson's

implied or express consent. The trial court ordered the lien to be removed and

Cardenas to release the truck to the Wilsons.

                                     Discussion


      As a preliminary matter, we determine whether we have appellate

jurisdiction to review a trial court's interlocutory orders under section 51.903 Of

the Texas Government Code.          We hold that the statute confers appellate

jurisdiction. Id, § 51.903(c) ("An appellate court shall expedite review of a court's

finding under this section."); see also David Powers Homes, Inc. v. M.L.

Rendleman Co., Inc., 355 S.W.3d 327, 332 (Tex. App.—Houston [1st Dist] 2011,

no pet.) (reviewing trial court's finding under section 51.903).
      Standard ofReview

      Whether a document purporting to create a lien is presumed to be fraudulent

under section 51.901 of the Texas Government Code is a question of law and thus

is subject to de novo review. DavidPowersHomes, Inc., 355 S.W.3d at 335.

      Analysis

      Pursuant to Section 51.901 of the Government Code, a document is

"presumed" to be fraudulent if:

      [T]he document or instrument purports to create a lien or assert a claim
      against real or personal property or an interest in real or personal property
      and:


             (A) is not a document or instrument provided for by the constitution
             or law of this state or of the United States;

             (B) is not created by implied or express consent or agreement of the
             obligor, debtor, or the owner of the real or personal property or an
             interest in the real or personal property, if required under the laws of
             this state, or by implied or express consent or agreement of an agent,
             fiduciary, or other representative of that person; or

             (C) is not an equitable, constructive, or other lien imposed by a court
             with jurisdiction created or established under the constitution or laws
             of this state or of the United States.

Tex. Gov't Code Ann. § 51.901(c)(2) (West 2013). A trial court may presume a

document is fraudulent only if it makes one positive finding and three negative

findings about the document; if the document is provided for by constitution or

statute, created by agreement, or imposed by a court, then it is not "presumed

fraudulent" under section 51.901(c)(2). See id.; In re Hai Qudng La, No. 02-13-
00110-CV, 2013 WL 5651746, at *3 (Tex. App.—Fort Worth Oct. 17, 2013, no

pet. h.). A trial court may base its finding solely on its review of the document

itself and without hearing any testimonial evidence.      Tex. Gov't Code Ann.

§ 51.903(e) (West 2013). A trial court may review the document ex parte and

without delay or notice of any kind, but the trial court may make no finding as to

any underlying claim. Id. § 51.903(c), (g); In re Purported Liens or Claims

Against Samshi Homes, LLC, 321 S.W.3d 665, 667 (Tex. App.—Houston [14th

Dist] 2010, no pet.) (holding that trial court may not rule on validity of underlying

lien). The trial court also may not rule on any substantive evidentiary claim.

Samshi Homes, 321 S.W.3d at 668.

      A document filed in the form of a mechanic's lien is "provided for by the ...

laws of this state" and thus cannot be presumed to be fraudulent under

section 51.901(c)(2)(A) of the Government Code. Id. at 667-68; see also David

Powers Homes, 355 S.W.3d at 339 (discussing and applying holding of Samshi

Homes).

      Cardenas notified the Wilsons of his intent to file a mechanic's lien on

Wilson's truck. Article 16, section 37 of the Texas Constitution and Chapter 53 of

the Texas Property Code both provide a legal basis for a mechanic's lien. TEX.

Const, art. XVI, § 37 (West 1993); Tex. Prop. Code Ann. Ch. 53 (West 2007).

Cardenas' document is provided for by the laws of Texas and is thus not presumed
to be fraudulent. See Samshi Homes, 321 S.W.3d at 667-68. The Wilsons respond

that they adduced proof that Cardenas forged the repair authorization.               The

Wilsons' proof, however, does not refute the validity of a lien for a mechanical

repair under Texas law, but rather attacks the merit of the underlying claim for

payment for the repair. Under the fraudulent lien statute, the trial court does not

rule on the validity of the underlying claim creating the lien of rule on any

substantive evidentiary claim. See id. at 667-68.

                                     Conclusion


      We hold that Cardenas' lien is not presumed fraudulent as defined by

section 51.901 of the Texas Government Code. We therefore reverse and vacate

the trial court's orders removing the lien and releasing the truck to the Wilsons.




                                              Jane Bland
                                              Justice


Panel consists of Chief Justice Radack and Justices Bland and Huddle.